Citation Nr: 0407633	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES


1.  Entitlement for service connection for Hepatitis C.

2.  Entitlement for service connection for cirrhosis of the 
liver.


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (the RO).   

Procedural History

The veteran served on active duty from February 1968 until 
February 1971.  

The veteran's initial claim for service connection for 
hepatitis was denied by the RO in a May 1972 rating decision. 
The veteran did not appeal that decision.  

In April 1991, the veteran filed a claim of entitlement to 
service connection for Hepatitis C.  The Board takes judicial 
notice that at the time of the veteran's service in 1968-
1971, Hepatitis C had not yet been isolated and medically 
classified as such, nor would it be until the 1980s.  
Therefore the Board considers the claim for Hepatitis C to be 
a new and distinct claim.  See Ephraim v. Brown, 82 F.3d 399 
(1996) [a claim based on the diagnosis of a new disorder 
starts a new claim when the new disorder had not been 
diagnosed and considered at the time of the prior denial.]  
The March 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the March 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal 
(VA Form 9) in March 2003.


The veteran presented personal testimony before a RO Hearing 
Officer in August 2002.  In connection with his appeal the 
veteran also presented personal testimony before the 
undersigned Veterans Law Judge in Washington, D.C. in 
November 2003.  Transcripts of both hearings are associated 
with the veteran's VA claims file.

The issue of the veteran's entitlement to service connection 
for cirrhosis of the liver is addressed in the REMAND section 
of this decision.  The issue is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required.


FINDINGS OF FACT

1.   The veteran served as a hospital corpsman. 

2..The competent and probative medical evidence of record 
shows that the veteran currently diagnosed Hepatitis C is 
etiologically related to his military service.  


CONCLUSION OF LAW

Hepatitis C was incurred during the veteran's military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for Hepatitis C.  In 
essence, he contends that his duties as a hospital corpsman 
in service placed him in contact with infected body fluids.  
He further contends that other incidents of military service, 
such as vaccinations, may have led to Hepatitis C. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here as the Board has noted above that the claim 
for Hepatitis C is a new and distinct claim, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2003 statement of the case (SOC) of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claim.  More significantly, a letter was sent to the 
veteran in June 2001 which specifically discussed the 
pertinent provisions of the VCAA.  Crucially, the veteran was 
informed by means of this letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2002, prior to the expiration 
of the one-year period following the June 2001 notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, private medical records identified by the veteran 
and a portion of the veteran's medical records for treatment 
received at the VA Medical Center in Boston in 1970s.  The RO 
issued a deferred rating decision in August 2001 noting the 
need for the complete records of the veteran's 1971 drug 
treatment at the VA Medical Center in Boston.  A hand written 
note from the RO indicated that the request was first made in 
August 2001.  Additional requests in October 2001, December 
2001 and January 2002 are noted.  In January 2002 the VA 
Medical Center in Boston informed the RO that the records 
were forwarded to them in December 2001.  The RO notes that 
the records were not associated with the file and could not 
be located.  The records currently associated with the file 
are only summary records including that veteran's admission 
information and a one paragraph summary regarding the 
veteran's history of drug abuse and need for treatment.  
Except for those additional VA Medical Center records there 
is no indication that there exists any further evidence which 
has a bearing on this case which has not been obtained.  The 
Board notes that although records which may have a bearing on 
this claim are missing, there is no prejudice to the veteran 
as the service connection for Hepatitis C has been granted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service. 
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003.).

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs. 
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.301 (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2003).


Factual Background

As noted in the Introduction, the veteran served on active 
duty from February 1968 to February 1971.  The veteran spent 
the bulk of his service in Nurnburg (Nuremburg), Germany.  
His MOS included medical corpsman and ward specialist.  
There is no indication of Vietnam service in the official 
records.

In November 1970 the veteran was admitted to the US Army 
Hospital in Nurnberg.  He was diagnosed with serum hepatitis.  
A nurse's note from December 1970 indicates that the veteran 
stated to her that he was withdrawing from drugs; the type 
and source of those drugs was not included in the record.  
Notwithstanding the nurse's recordation of the statement 
attributed to the veteran, there is no notation indicating 
that the veteran had any contact with drugs other than as 
prescribed for treatment; and the hepatitis was not diagnosed 
as drug related.  After one month in the hospital, the 
veteran was returned to active duty.  

The veteran's separation examination from February 1971 notes 
a history of serum hepatitis.  There is no indication that 
the veteran had used or was suspected of using intravenous 
drugs.

In December 1971 the veteran sought outpatient treatment for 
heroin addiction at the VA Medical Center in Boston, 
Massachusetts.  The veteran again sought drug treatment from 
a private hospital in 1973. 

The veteran was diagnosed with Non-A, Non-B Hepatitis in 
1981.  Private medical records from 1998 show a diagnosis of 
Hepatitis C.  

The veteran has provided a nexus opinions from Dr. A.E.K, 
M.D. dated in April 2002.  Dr. A.E.K. concluded that the 
veteran's hepatitis was due to in-service exposure to blood.  
However, Dr. A.E.K. also stated that the veteran had denied 
any use of intravenous drugs and had asserted that he was a 
Viet Nam combat medic.  

In July 2001 the veteran was referred for a VA examination.  
In a July 2001 opinion it stated that it was most likely that 
the veteran developed Hepatitis C in service as a result of 
needle sticks incident to his MOS.  The examiner further 
noted the veteran's in-service hepatitis treatment and 
concluded that the Hepatitis C was service connected.  The 
record indicates that at the time of the examination and the 
draft of the opinion, the examiner had reviewed the veteran's 
claims file and service medical records.  The veteran's 
claims file contains references to intravenous drug use by 
the veteran.  The examiner reported that the veteran denied 
any instances of intravenous drug use to him.  

In August 2001, the RO sent the VA examiner a memorandum that 
directed the examiner to review the veteran's records for 
post-service treatment of drug abuse.  The memorandum 
directed the doctor to repeat his review of the entire record 
and make a determination as to whether intravenous drug use 
or MOS related needle sticks were the veteran's greater risk 
factor for Hepatitis C.

As directed, the VA examiner issued an August 2001 addendum 
to his nexus opinion.  The examiner noted inconsistencies in 
the record and in the veteran's representations regarding his 
drug use.  The examiner issued an opinion that stated that he 
wished to review the veteran's complete treatment record from 
the 1971 drug abuse treatment at the VA Medical Center.  He 
further indicated that until he received those records he 
would issue an interim opinion that the number one risk 
factor for Hepatitis C is drug use.  There is no final 
opinion from the doctor and as indicated above, the full 1971 
VA records were not made available.

During testimony under oath at the RO and again at the Board 
hearing, the Veteran admitted intravenous post-service drug 
use.  He asserted that his prior denials of drug abuse 
pertained to his in-service period only and he maintained 
that his intravenous drug use occurred only after service.  


Analysis

In support of his application for service connection, the 
veteran contends that his military occupational specialty 
(MOS) as a medical corpsman and ward specialist placed him in 
contact with hepatitis via needle sticks and exposure to 
blood.  He also contends that he was exposed to a variety of 
additional risk factors during service, including but not 
limited to, shared injection equipment used for routine 
inoculations, improperly sterilized dental equipment, shared 
toothbrushes and shared electric razors.  

The record also indicates non-service related risk factors 
more specifically, a history of drug abuse including 
intravenous drug use.

The medical evidence presented by the veteran's private 
physicians and the VA examiner referenced only the risks 
associated with intravenous drug use or blood and needle 
contact incident to duties as a ward specialist.  Therefore, 
the Board will limit its discussion of risk factors to those 
risk factors specifically acknowledged by those physicians 
and the credible medical evidence of record, and will not 
discuss other more speculative bases for hepatitis C 
infection proffered by the veteran, such as routine 
vaccinations, purported sharing of grooming items and the 
like.

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), a current disability, 
the veteran has been diagnosed with Hepatitis C on several 
occasions. 

Hickson element (2), evidence of in-service disease or 
injury, has been met with respect to both disease and injury.  
The veteran's service medical records show a November 1970 
hospitalization for serum hepatitis.  As noted above, 
Hepatitis C was not identified as such until years later.  
The veteran has further provided lay evidence of in-service 
injury, testifying under oath that he had needle sticks and 
blood contact incurred while in the performance of his duties 
as a ward specialist and medical corpsman.  This testimony is 
congruent with his MOS.  Therefore evidence of in-service 
incurrence of disease and injury is present and Hickson 
element (2) has been satisfied.  

One further aspect of the veteran's service must be explored.  
As noted above, service connection may not be granted if the 
disability is a result of the veteran's own misconduct, 
including the use of illegal drugs.  There is some sketchy 
evidence of drug use by the veteran in service, although he 
has ultimately denied this.  For example, there is the 
December 1970 notation that the veteran was withdrawing" 
from drugs.  Although the drugs were not specifically named, 
this notation at least raises the suspicion that illegal 
narcotics were involved.  In addition, it is beyond dispute 
that the veteran sought medical help from VA for drug abuse 
the same year he left military service, 1971, and he somewhat 
vaguely alluded to drug abuse during service.  

The RO denied the veteran's claim based on its perception of 
the veteran's willful misconduct.  If Hepatitis C had been 
acquired due to intravenous drug use in-service, the 
misconduct provisions cited above would clearly apply.  The 
RO relied upon the veteran's statement in December 1971 that 
he had been addicted to heroin for a "year, year and half" 
prior to seeking treatment for heroin addiction and concluded 
from that statement that there was in-service intravenous 
drug abuse given that the veteran's separation from service 
was ten months earlier in February 1971.

It cannot be denied that the veteran's credibility is 
suspect.  He has produced nexus opinions and medical records 
from private physicians which state that he had never taken 
drugs intravenously.  Additionally, several of these records 
indicate that these same private physicians have been 
informed that the veteran had significant blood exposure as a 
Viet Nam combat medic.  In contrast, the veteran's service 
records indicate that he was a ward specialist in Germany 
during the Viet Nam era with no Viet Nam service.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

When testifying under oath, the veteran has admitted to 
intravenous drug use after his separation from the military, 
which in any event is clearly demonstrated in the records.  
He denied in-service intravenous drug use.  To some extent, 
the veteran's statement exudes self-interest and may be 
lacking in credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Significantly, however, all treatment 
for drug addiction took place after he left military service.  
His service medical records, including the separation 
examination and the treatment records for the in-service 
hepatitis infection, do not indicate intravenous drug abuse 
or suspicion of intravenous drug abuse.  The veteran's 
December 1971 statement that he had been addicted to heroin 
for a "year, year and half" prior to seeking treatment is 
somewhat vague and does not necessarily amount to an 
admission of in-service intravenous drug abuse.

After having carefully weighed the evidence, the Board 
concludes that there is not enough evidence to conclude that 
the veteran used illegal drugs during service.  He has denied 
this, and the service records do not contain specific 
references to illegal drug use.  The Board finds the 
veteran's service medical records more persuasive than the 
veteran's vague post-service commentary regarding drug abuse 
upon admission for drug treatment.  Willful misconduct has 
not been proved.

With respect to element (3), there are several nexus opinions 
in the file: a medical nexus opinion evidence from a VA 
physician dated July 2001, the addendum to that opinion dated 
August 2001 and the April 2002 opinion of Dr.K.  Each 
document acknowledged that Hepatitis C may be contracted via 
blood and needle exposures of the type incurred by the 
veteran as a ward specialist.

The Board finds the medical nexus evidence presented by the 
physicians to be persuasive.  First, both opinions 
established that the veteran's in-service blood exposure was 
a viable source of Hepatitis C infection.  Additionally, the 
VA examiner, based on his review of the veteran's service 
medical records was alerted prior to his issuance of his July 
2001 opinion that there was an open question regarding drug 
abuse by the veteran.  Reference to that matter was included 
in the July 2001 report, which nonetheless concluded that the 
veteran most likely developed Hepatitis C in-service as a 
result of needle sticks and related blood exposure.  The VA 
examiner went on to reference the evidence of the veteran's 
in-service hepatitis incurrence as a basis for his conclusion 
that the veteran's Hepatitis C was service connected.

The examiner's August 2001 addendum is less credible, 
especially in regards to its statements concerning the nexus 
between the veteran's disability and his drug abuse.  The 
addendum was issued after the examiner received a memorandum 
directing an additional review of the file.  The memorandum 
further specified which portions of the file should be 
reviewed and highlighted.  Although the RO had a legitimate 
concern over possible misconduct on the part of the veteran, 
the memorandum can be interpreted as lacking impartiality and 
dictating a specified result.   

In any event, notwithstanding the revised opinion's strong 
language about drug abuse as a risk factor, the addendum 
still included the conclusion that Hepatitis C could be 
contracted via needle sticks and continued to identify the 
veteran's service as a medic as a risk factor.  Although the 
examiner also concluded that intravenous drug use is the most 
likely cause of all Hepatitis C infections, he did not assert 
that this was the cause of the veteran's infection and the 
service medical records and separation examination are 
negative for evidence of in-service intravenous drug use by 
the veteran.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) 
[service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service].

In short, the evidence of record has established that the 
veteran suffers from a current disability, namely Hepatitis 
C, and that this current disability is related to his 
military service. The Board thus finds that all Hickson 
elements have been met.
Since all three Hickson elements have been met, service 
connection is granted for Hepatitis C.  

ORDER

Service connection for Hepatitis C is granted.


REMAND

The veteran has specifically asserted a separate claim for 
service connection for cirrhosis of the liver.  The veteran 
contends, in essence, that cirrhosis can be causally related 
to Hepatitis C infection.  A disability proximately caused by 
or the result of a service connected disability shall be 
considered to be a part of the underlying primary disability.  
38 C.F.R. § 3.310 (a) (2003).

With respect to secondary service connection, an analysis 
similar to that outlined in Hickson applies. There must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's medical records indicate a diagnosis of 
cirrhosis in December 2000.  The showing of a current 
disability, Wallin element (1) has been met.  As discussed 
above, the veteran's Hepatitis C has been granted service 
connection.  Therefore Wallin element (2), evidence of a 
service connected disability, has been satisfied.

With respect to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, there must be evidence 
that the disability claimed is proximately due to or the 
result of the veteran's service connected disability.  Such 
evidence is lacking.  Although as noted above the veteran has 
previously submitted to a VA examination and has provided 
several nexus opinions, all of those prior opinions have 
dealt exclusively with Hepatitis C.  None of the medical 
records currently associated with the file include a nexus 
opinion concerning the veteran's cirrhosis as secondary to 
Hepatitis C.  Therefore, the Board finds that a medical nexus 
opinion is necessary prior to reaching a decision in the 
veteran's case.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002). [where there is evidence of record satisfying 
the first two requirements for service connection, but there 
was not of record competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion]

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1  VBA should arrange for a medical nexus 
opinion from an appropriate specialist.  
In conjunction with preparing this 
opinion, the specialist should review the 
veteran's VA claims folder and provide an 
opinion as to whether the veteran's 
cirrhosis of the liver is as likely as 
not related to his Hepatitis C infection.  
If the specialist deems it to be 
necessary, the veteran should undergo a 
physical examination and/or diagnostic 
testing.  The specialist's report should 
be associated with the veteran's VA 
claims folder.

2  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim of 
entitlement to service connection for 
cirrhosis of the liver on a secondary 
basis.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



